Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            
                            My dear general,
                            Light Camp November the 13th 1780
                        
                        On My Return from your quarters, I found here one of my spies from Newyork, and after having taken down his
                            information I have sent him again to the ennemy’s lines from which he is to Bring fresh intelligences on Wenesday
                            Morning—the fellow is sensible enough, but how far we may depend upon him I Cannot tell.
                        he left Newyork Friday evening, and on Saturday was at Bergen point—The British Army lay on long island about
                            White Stone and jamaica where they are fitting up old hutts and will take theyr winter quarters—in Newyork 1st Rgt of
                            Anspachers, 42d Regiment call’d highlanders, one Compagny of hessian grenadiers, and Robertson’s Rgt of New levies—towards
                            the North end of the island Chiefly hessians—at Staten island, the same troops as before at the Watering place,
                            detachements at the Flag Staff—Richmond Reinforc’d by an hessian Regiment, sixty men at decker’s Ferry—at Bergen the
                            Refugees. Gnl Clinton is in Newyork, Knypausen on Long island, Arnold quarters at Robertson’s.
                        Rodney’s ships are the Sandwich, terrible, intrepid, Alcide, Ademant, triumph—many frigats—The Rabauk,
                            Rowley, and two other frigats have sail’d on Friday Last—twesday, Wenesday, and Thursday A very hott press—Rodney was to
                            sail yesterday—his ships were in North River—some Believe he Means to intercept Paul jones who it is Said is Coming with
                            Many vessels full of stores, and to prevent the communication betwen the delaware and Rhode island.
                        In the last embarkation under Leslie and (he believes) two Brigadier generals they had betwen three and four
                            thousand men with forty three transports—the Number difficults to be so well ascertain’d as there were many
                            detachements—the present Embarkation which was said to sail with Rodney and to Reinforce the Corps under Leslie, consist
                            of Seventeen or Eighteen hundred Men, and are chiefly detachements from regiments without Artillery—theyr Transports to
                            the Number of Sixteen were Ready at the watering place—the troops to Embark from long island—the recruits Arriv’d from
                            England are said to amount to two thousand or there abous—with this embarkation they take spare Arms.
                        Since our last attempt they are much more Careful on Staten island—they double the Centries—the Militia
                            patrole on horse Back—the Nearest post to us is Decker’s Ferry—the boats are in or By the City.
                        None of the Cork Fleet arriv’d—they have certain Accounts that this fleet has been Eleven Weeks out—it is
                            Reported they have been taken By the french off Madeyra—no late Arrival from England Nor from the South ward—they Are
                            scanty for provisions—nothing but hard bread for the Soldiers who Complain about it—the allowance some what Reduc’d.
                        My informant is a London trader is well acquainted in Newyork, and some times
                            examin’d By them—they say he is A very honest Man, but I don’t think it impossible that My Louis
                                d’or may some times meet with English guineas in the Bottom of his purse—I gave him an
                            instruction and Some intelligences for the Ennemy, which, if he Betrays me, may answer an other purpose.
                        When last in the City, Arnold enquir’d of him when Mrs Arnold (who, he knows, was sent over to Newyork) was
                            expected in Elizabeth town.
                        An other intelligence I have Receiv’d (but how far to be credited I don’t know) says that we may depend upon
                            Rodney’s going to the West indias—that his fleet Consist of eight sails of the line—weather Arbuthnot goes with him or not,
                            the informant cannot tell—one hundred drafts chiefly from the 22d Rgt are gone on Board the Men of War—Number of our
                            officers taken in frigats and privateers are on Board the fleet, and from thence will it is said be sent to England there
                            to be exchang’d.
                        I expect some other people’s intelligences and will Communicate every one of them to Your Excellency, so that
                            we may Compare them with such as you Will, I hope, soon Receive, and from them form a general idea of the ennemy’s
                            situation. I have the honor to be with the highest Respect and most tender affection dear general Yours
                        
                            Lafayette
                        
                        
                            P.S. To Morrow Morning if nothing new occurs, I will send a party of eighty light infantry men towards
                                the opposite side to Aquakanac, and Vanyer’s horse towards Schuyller’s ferry, where they say we may get some hay to
                                feed them for a few days.
                        

                    